DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2020/0262470) in view of Yamamoto (US 2017/0158221)
Kondo discloses: 
▪ Regarding claims 1
a bar (311) having an anti-rotation section, the anti-rotation section having a flat surface (317 – see Fig. 12), the bar adapted for pivotable connection to a respective connecting rod at each end (¶ 0024 provides for tie rod.  Examiner notes that ¶ 0103 provides that the embodiment of Fig. 12 represents a modification of the rotation regulating part and  Fig. 2 illustrates that the different rotation regulating parts can be used on the same structure);
an actuator (17) configured to translate the bar along a bar axis in response to rotation of an electric motor (15); 
a roller (315) in rolling contact with the flat surface to prevent rotation of the bar about the bar axis and limit deflection of the bar.
▪ Regarding claims 2, 6, 9 and 10: 
wherein the actuator comprises a ball nut (see Fig. 1; see also ¶ 0026) engaging a threaded portion of the bar via rollers (11a1) such that rotation of the ball nut results in translation of the bar (¶ 0031).
▪ Regarding claims 3, 8 and 16: 
The bar does not have a toothed section configured to mesh with a pinion gear (see Fig. 1).
▪ Regarding claims 5, 12-15: 
Kondo discloses two knuckles (12, 13), each supported to pivot about respective vertical axes and each defining respective wheel axes; 
two wheels (FW1, FW2), each supported for rotation about a respective one of the wheel axes; and 
two connecting rods (¶ 0024 provides for tie rods connected to each joint), each pivotably connected to a respective knuckle pivotally connected to the bar (see Fig. 1).
▪ Regarding claims 7 and 11: Kondo discloses a belt (15b) driveably connecting the motor to the ball screw drive.
Kondo does not directly disclose a yoke.
Yamamoto teaches a a power steering system (Fig. 1) including a yoke (22) to prevent translation of the bar perpendicular to the bar axis (¶ 0045); wherein the yoke contacts the bar opposite another contacting feature (11c) prevent translation of the bar perpendicular to the bar axis.
▪ Regarding claims 4 and 17: The bar slides with respect to the yoke (¶ 0044).
While Yamamoto does provide for a pinion, the incorporation of the yoke of Yamamoto into the power steering system of Kondo would result in a power steering system without a toothed portion for a pinion.
Based on the teaching of Yamamoto, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include the yoke structure in order to prevent radial displacement of the rack and to maintain contact with the roller of the rotation regulating part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
September 29, 2022

/JACOB B MEYER/Primary Examiner, Art Unit 3618